DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicants arguments filed on 10/05/2021 are fully considered as follows:
Applicant argues that the 35 USC 112f claim interpretation should not be maintained in view of the structural terminology. This argument is persuasive. Therefore, the claim interpretation is not maintained.
Applicant argues that the 35 USC 103 rejection should not be maintained in view of Sim does not teach to perform wall following. This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues that Hong does not teach after a body moves to a specific point in an uncleaned region, control the body such that the body performs wall-following to search for a charging station. Hong's FIG. 4 does not teach searching for a charging stand. This argument is persuasive. Therefore, a new ground of rejection is below.
Applicant argues The combination of Hong and Sim does not suggest a specific point with regard to the uncleaned region and performing wall- following to search for a charging stand. Noh, Sim, Shin, and Hong do not teach or suggest at least the following of independent claim 1: controlling the robot cleaner such that the body moves from a current position to a specific point with regard to the uncleaned region, and after the robot cleaner moves to the specific point, performing, by the robot cleaner, wall-following to search for the charging stand. This argument is persuasive. Therefore, a new ground of rejection is below.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11, 12, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1).
Regarding Claim 1, Sim teaches A robot cleaner comprising: (Fig. 1 element 1 robot cleaner)
a body that includes a driving device to move the body; (Fig. 2 element 61a & 61b wheels, element 11 body)
a position recognition unit provided in the body and configured to determine a position of the body; ([0053] The location calculation unit 140 may calculate the location of the robot cleaner 1, based on data inputted from the sensor unit 120)
a storage configured to store information regarding a map, the information regarding the map including a cleaning completed region; and ([0054] the location calculation unit 140 may analyze data sensed by the sensor unit 120 to create a map of the cleaning area based on the calculated locations, and may map the current location of the robot cleaner 1 and the locations of obstacles [0055] The location calculation unit 140 may send the created map and the calculated location information to the controller 110 to store the information in the data unit 160. The location information may be stored as coordinates)
a controller configured to control the driving device, ([0037] a controller 110 for controlling the overall operation of the robot cleaner 1)
wherein the controller is configured to: ([0037] a controller 110 for controlling the overall operation of the robot cleaner 1)
determine whether a charging stand is located within the cleaning completed region based on the stored map when the robot cleaner satisfies a return condition to return to the charging stand, ([0151] when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base [0165] When the recharging base is not found, it may be again determined whether or not there is an unsearched area, by mapping the searched area to search for the recharging base in the unsearched area)
search for an uncleaned region on the stored map when the charging stand is determined to not be located within the cleaning completed region, ([0151] Referring to FIG. 11, when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base (S650). [0159] when the recharging base is not sensed, the controller 110 may apply the data of the sensor unit 120 to the location calculation unit 140, and the location calculation unit 140 may map the search area based on the data (S740). [0160] The location calculation unit 140 may determine, based on the mapping data, whether or not there is an unsearched area among the whole area (S750))
control the driving device such that the body moves from a current position to a specific point with regard to the uncleaned region, and ([0163] The controller 110 may control the sensor unit 120 to convert into the first mode for general traveling (S770), and may control the traveling unit 180 such that the robot cleaner 1 travels to the set target point along the set traveling path (S780).)
after the body moves to the specific point ([0163] the robot cleaner 1 travels to the set target point along the set traveling path (S780).[0164] When the robot cleaner 1 reaches the target point that is the unsearched area, the controller 110 may convert the sensor unit 120 into the second mode, and may allow the robot cleaner 1 to rotate 360 degrees in place to search for the recharging base (S660 and S670).), 
Sim does not expressly disclose, but Lim discloses control the driving device such that the body performs wall-following to search for the charging stand. ([0022] FIG. 1A shows a non-limiting method that may be used to return a robot cleaner to the charger. If the robot cleaner detects a charge request signal, the robot cleaner 11 may approach and move along wall W. If a sensor (e.g., a magnetic sensor), which may be provided on the charger 31, is detected while the robot cleaner 11 is moving along the wall W, the robot may identify it as a charger and may attempt to dock with it.)
In this way, the system of Lim includes a robot cleaner performing wall following. Like Sim, Lim is concerned with controlling a robot cleaner.
Therefore, from these teachings of Lim and Sim, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lim to the system of Sim since doing so would enhance the system by including wall following to return the robot to the charger before the battery dies.
Regarding Claim 11, Sim teaches wherein the plurality of target coordinates are vertex coordinates of the moving target region.  ([0125] In FIG. 8, the path setting unit 150 may first determine whether or not it is possible to travel to a target point P0 avoiding the first and second obstacles D1 and D2.)
Regarding Claim 12, Sim teaches wherein, when an obstacle exists at the vertex coordinates, the controller determines a changed position for avoiding the obstacle as the target coordinates.  ([0125] In FIG. 8, the path setting unit 150 may first determine whether or not it is possible to travel to a target point P0 avoiding the first and second obstacles D1 and D2. [0126] When the robot cleaner 1 directly travels to the target point P0, the robot cleaner 1 may collide with the second obstacle D2. Also, when the robot cleaner 1 travels in a first direction PT1, the robot cleaner 1 may collide with the first obstacle D1. When traveling in a third direction PT3, the robot cleaner 1 may collide with the second obstacle D2. Accordingly, the path setting unit 150 may set the traveling direction as a second direction PT2.)
Regarding Claim 15, Sim teaches A control method of a robot cleaner, comprising: (Fig. 1 element 1 robot cleaner claim 13 A method of operating a robot cleaner)
performing, by the robot cleaner, cleaning while being navigated ([0028] FIGS. 1 and 2, a robot cleaner 1 according to an embodiment of the present invention may clean a certain area by suctioning ambient dust and foreign substances while traveling): 
determining whether a return condition to return the robot cleaner to a charging stand is satisfied ([0151] when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base. Fig. 11 S680 yes or no); 
determining whether the charging stand is located within a cleaning completed region based on a stored map when the return condition is determined to be satisfied; and ([0151] when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base [0165] When the recharging base is not found, it may be again determined whether or not there is an unsearched area, by mapping the searched area to search for the recharging base in the unsearched area)
searching for an uncleaned region on the stored map when the charging stand is determined to not be located within the cleaning completed region ([0151] Referring to FIG. 11, when the set cleaning is completed, or the battery charging is needed, the controller 110 may set to a recharging base return mode to allow the robot cleaner 1 to return to the recharging base (S650). [0159] when the recharging base is not sensed, the controller 110 may apply the data of the sensor unit 120 to the location calculation unit 140, and the location calculation unit 140 may map the search area based on the data (S740). [0160] The location calculation unit 140 may determine, based on the mapping data, whether or not there is an unsearched area among the whole area (S750)), and controlling the robot cleaner such that the body moves from a current position to a specific point with regard to the uncleaned region. ([0163] The controller 110 may control the sensor unit 120 to convert into the first mode for general traveling (S770), and may control the traveling unit 180 such that the robot cleaner 1 travels to the set target point along the set traveling path (S780).) and 
after the robot cleaner moves to the specific point, ([0163] the robot cleaner 1 travels to the set target point along the set traveling path (S780).[0164] When the robot cleaner 1 reaches the target point that is the unsearched area, the controller 110 may convert the sensor unit 120 into the second mode, and may allow the robot cleaner 1 to rotate 360 degrees in place to search for the recharging base (S660 and S670).),
Sim does not expressly disclose, but Lim discloses performing, by the robot cleaner, wall-following to search for the charging stand. ([0022] FIG. 1A shows a non-limiting method that may be used to return a robot cleaner to the charger. If the robot cleaner detects a charge request signal, the robot cleaner 11 may approach and move along wall W. If a sensor (e.g., a magnetic sensor), which may be provided on the charger 31, is detected while the robot cleaner 11 is moving along the wall W, the robot may identify it as a charger and may attempt to dock with it.)
In this way, the system of Lim includes a robot cleaner performing wall following. Like Sim, Lim is concerned with controlling a robot cleaner.
Therefore, from these teachings of Lim and Sim, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Lim to the system of Sim since doing so would enhance the system by including wall following to return the robot to the charger before the battery dies.
Regarding Claim 20, Sim teaches wherein the specific point is a point within the uncleaned region or a point adjacent to the uncleaned region. ([0162] when there is an unsearched area, the path setting unit 150 may set the coordinates of the unsearched area as a target point)
Claims 2-3, 6-10, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1) in further view of Shin (KR 20160059472 A).
Regarding Claim 2, Sim does not expressly disclose, but Shin discloses wherein the specific point is a point at a boundary between the uncleaned region and the cleaning completed region.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0010] The control unit may generate a connection point on a boundary edge of two adjacent small areas among the plurality of small areas, and the control unit may control the driving unit so that the robot cleaner cleans in units of small areas.)
In this way, the system of Shin includes determining a connection point on a boundary edge connecting a cleaned area and an area to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including determining a connection point on a boundary edge connecting a cleaned area and an area to be cleaned.
Regarding Claim 3, Sim does not expressly disclose, but Shin discloses wherein the controller divides a cleaning target region into a plurality of small regions, and controls the driving device such that the body performs cleaning on each of the small regions, and wherein the uncleaned region is a small regions, from among the plurality of small region, in which cleaning is not completed.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0025] the robot cleaner searches a cleaning area to generate a cleaning map, and divides the cleaning area into a plurality of small areas. The control unit 200 generates a movement path in the plurality of small regions and creates a connection point between the small regions. In addition, the control unit 200 can easily calculate the entire path by connecting the movement paths in the small region to each other through the connection point. The robot cleaner moves or performs cleaning according to the calculated overall path)
In this way, the system of Shin includes a plurality of small areas that include cleaned areas and areas to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including a plurality of small areas that include cleaned areas and areas to be cleaned.
Regarding Claim 6, Sim does not expressly disclose, but Shin discloses wherein the specific point is at a moving target region which includes a region connected to the uncleaned region.  (Fig. 4 first, second, and third area elements 810, 820, and 830 and connection points [0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map)
In this way, the system of Shin includes connection points connecting regions of clean and uncleaned areas. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including connection points connecting regions of clean and uncleaned areas.
Regarding Claim 7, Sim does not expressly disclose, but Shin discloses wherein the moving target region is a region in which cleaning is completed.  (Fig. 4 first, second, and third area elements 810, 820, and 830 and connection points [0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map)
In this way, the system of Shin includes connection points connecting regions of clean and uncleaned areas. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including connection points connecting regions of clean and uncleaned areas.
Regarding Claim 8, Sim does not expressly disclose, but Shin discloses wherein the controller determines a plurality of target coordinates of the moving target region and determines a target coordinate adjacent to a region connected to the uncleaned region, from among the plurality of target coordinates.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0006] the present invention divides the entire cleaning area into sub-regions, and easily calculates the entire path by using a connection point between the small regions or a movement path within the small region and a connection point between the small regions.)
In this way, the system of Shin includes connection points connecting regions of clean and uncleaned areas. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including connection points connecting regions of clean and uncleaned areas.
Regarding Claim 9, Sim does not expressly disclose, but Shin discloses wherein the controller determines a plurality of target coordinates of the moving target region, divides the moving target region into a plurality of small regions based on lines connecting the plurality of target coordinates, and selects a small region including a region connected to the uncleaned region, from among the plurality of small 5New National Stage Patent ApplicationDocket No. HI-1520 regions (Fig. 4 first, second, and third area elements 810, 820, and 830 and connection points [0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map), and controls the driving device such that the robot cleaner moves to one target coordinate from among two target coordinates included at the small region.  ([0010] the control unit may control the driving unit so that the robot cleaner cleans in units of small areas [0011] The driving unit may be controlled to include a second driving path connecting a connection point located on a boundary of the one small region at an arbitrary position within one small region, and a third driving path connecting two or more connection points)
In this way, the system of Shin includes connection points connecting regions of clean and uncleaned areas. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including connection points connecting regions of clean and uncleaned areas.
Regarding Claim 10, Sim does not expressly disclose, but Shin discloses wherein, when a plurality of regions are connected to the uncleaned region, the controller selects a small region having a largest area, from among the regions connected to the uncleaned region, and controls the driving device such that the robot cleaner moves to one of the two target coordinates included at the selected small region.  (Fig. 4 first, second, and third area elements 810, 820, and 830 and connection points [0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0010] the control unit may control the driving unit so that the robot cleaner cleans in units of small areas [0011] The driving unit may be controlled to include a second driving path connecting a connection point located on a boundary of the one small region at an arbitrary position within one small region, and a third driving path connecting two or more connection points)
In this way, the system of Shin includes connection points connecting regions of clean and uncleaned areas. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including connection points connecting regions of clean and uncleaned areas.
Regarding Claim 18, Sim does not expressly disclose, but Shin discloses wherein the performing of the cleaning includes dividing, by the robot cleaner, a cleaning target region into a plurality of small regions and performing cleaning on each of the small regions, and wherein the uncleaned region is a small region, from among the plurality of small regions, in which cleaning is not completed.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0025] the robot cleaner searches a cleaning area to generate a cleaning map, and divides the cleaning area into a plurality of small areas. The control unit 200 generates a movement path in the plurality of small regions and creates a connection point between the small regions. In addition, the control unit 200 can easily calculate the entire path by connecting the movement paths in the small region to each other through the connection point. The robot cleaner moves or performs cleaning according to the calculated overall path)
In this way, the system of Shin includes a plurality of small areas that include cleaned areas and areas to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including a plurality of small areas that include cleaned areas and areas to be cleaned.
Regarding Claim 19, Sim does not expressly disclose, but Shin discloses wherein the specific point is a point at a boundary between the uncleaned region and the cleaning completed region.  ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0010] The control unit may generate a connection point on a boundary edge of two adjacent small areas among the plurality of small areas, and the control unit may control the driving unit so that the robot cleaner cleans in units of small areas.)
In this way, the system of Shin includes determining a connection point on a boundary edge connecting a cleaned area and an area to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including determining a connection point on a boundary edge connecting a cleaned area and an area to be cleaned.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1) in further view of Shin (KR 20160059472 A) in further view of Hong (US 20080249661 A1)
Regarding Claim 4, Sim teaches and to search for the charging stand.  ([0159] when the recharging base is not sensed, the controller 110 may apply the data of the sensor unit 120 to the location calculation unit 140, and the location calculation unit 140 may map the search area based on the data (S740). [0160] The location calculation unit 140 may determine, based on the mapping data, whether or not there is an unsearched area among the whole area (S750))
Sim does not expressly disclose, but Hong discloses wherein the controller controls the driving device to perform wall-following in the uncleaned region ([0057] Specifically, FIG. 4 is a plan view of an 82.5 m2 apartment showing a wall-following path of the robot cleaner when the robot cleaner travels in inner regions of the apartment according to a left-based travel algorithm, which is a wall-following technique which allows the robot cleaner to move along left walls. The robot cleaner can clean regions to be cleaned (cleaning regions) without skipping any part of the cleaning regions by traveling so as to cover all the inner regions surrounded by the contour.) 
In this way, the system of Hong includes performing wall-following in regions to be cleaned. Like Sim, Hong is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sim to the system of Hong since doing so would enhance the system by including wall-following in regions to be cleaned.
Regarding Claim 5, Sim teaches the controller controls the driving device to search for the charging stand.  ([0159] when the recharging base is not sensed, the controller 110 may apply the data of the sensor unit 120 to the location calculation unit 140, and the location calculation unit 140 may map the search area based on the data (S740). [0160] The location calculation unit 140 may determine, based on the mapping data, whether or not there is an unsearched area among the whole area (S750))
Sim does not expressly disclose, but Shin discloses wherein, when a plurality of uncleaned regions are provided among the plurality of small regions ([0004] In order for the robot cleaner to clean all areas while driving by itself, it is necessary to prepare a cleaning map, and to be able to determine a cleaning area, such as a cleaned area and an area to be cleaned, within the created cleaning map [0025] the robot cleaner searches a cleaning area to generate a cleaning map, and divides the cleaning area into a plurality of small areas. The control unit 200 generates a movement path in the plurality of small regions and creates a connection point between the small regions. In addition, the control unit 200 can easily calculate the entire path by connecting the movement paths in the small region to each other through the connection point. The robot cleaner moves or performs cleaning according to the calculated overall path)
In this way, the system of Shin includes a plurality of small areas that include cleaned areas and areas to be cleaned. Like Sim, Shin is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Shin, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Shin to the system of Sim since doing so would enhance the system by including a plurality of small areas that include cleaned areas and areas to be cleaned.
Sim does not expressly disclose, but Hong discloses while moving to each of the plurality of uncleaned regions in a sequential manner.  ([0057] Specifically, FIG. 4 is a plan view of an 82.5 m2 apartment showing a wall-following path of the robot cleaner when the robot cleaner travels in inner regions of the apartment according to a left-based travel algorithm, which is a wall-following technique which allows the robot cleaner to move along left walls. The robot cleaner can clean regions to be cleaned (cleaning regions) without skipping any part of the cleaning regions by traveling so as to cover all the inner regions surrounded by the contour.)
In this way, the system of Hong includes performing wall-following without skipping regions to be cleaned. Like Sim, Hong is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sim to the system of Hong since doing so would enhance the system by including performing wall-following without skipping regions to be cleaned.
Claims 14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US 20140288709 A1) in view of Lim (US 20070050086 A1) in further view of Hong (US 20080249661 A1)
Regarding Claim 14, Sim does not expressly disclose, but Hong discloses wherein, when the body enters a cleaning completed region while performing the wall-following, the controller re-searches on the stored map for another uncleaned region, and controls the driving device such that the body moves to another specific point with regard to the another uncleaned region. ([0057] Specifically, FIG. 4 is a plan view of an 82.5 m2 apartment showing a wall-following path of the robot cleaner when the robot cleaner travels in inner regions of the apartment according to a left-based travel algorithm, which is a wall-following technique which allows the robot cleaner to move along left walls. The robot cleaner can clean regions to be cleaned (cleaning regions) without skipping any part of the cleaning regions by traveling so as to cover all the inner regions surrounded by the contour.)
In this way, the system of Hong includes performing wall-following in regions to be cleaned. Like Sim, Hong is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sim to the system of Hong since doing so would enhance the system by including wall-following in regions to be cleaned.
Regarding Claim 17, Sim does not expressly disclose, but Hong discloses further comprising: when the robot cleaner enters a cleaning completed region while performing the wall-following, re-searching on the stored map for another uncleaned region; and moving, by the robot cleaner, to a specific point with regard to the another uncleaned region.  ([0057] Specifically, FIG. 4 is a plan view of an 82.5 m2 apartment showing a wall-following path of the robot cleaner when the robot cleaner travels in inner regions of the apartment according to a left-based travel algorithm, which is a wall-following technique which allows the robot cleaner to move along left walls. The robot cleaner can clean regions to be cleaned (cleaning regions) without skipping any part of the cleaning regions by traveling so as to cover all the inner regions surrounded by the contour.)
In this way, the system of Hong includes performing wall-following in regions to be cleaned. Like Sim, Hong is concerned with controlling a robot cleaner.
Therefore, from these teachings of Sim and Hong, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Sim to the system of Hong since doing so would enhance the system by including wall-following in regions to be cleaned.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642.  The examiner can normally be reached on 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664